78 U.S. 379 (1870)
11 Wall. 379
DEWING
v.
SEARS.
Supreme Court of United States.

Mr. Caleb Cushing submitted them on briefs of Mr. E.M. Bigelow, for the plaintiff in error.
No opposing counsel.
*380 Mr. Justice STRONG delivered the opinion of the court.
The contract in these cases was for the payment or delivery of a specified weight of pure gold, solvable in coined money. They are, therefore, governed by the decisions heretofore made by this court in Bronson v. Rodes, and Butler v. Horwitz. It follows that the judgments entered in the Superior Court were erroneous. They should have been entered for coined dollars and parts of dollars, instead of treasury notes equivalent in market value to the value in coined money of the stipulated weight of pure gold.
JUDGMENT in each case REVERSED, and the causes remanded with instructions to enter judgment in accordance with the
FOREGOING OPINION.